Case 1:21-cv-20613-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               Case No. ___________________________



  TEAM SERVICES, INC.,

    Plaintiff,

  vs.

  DIEBOLD NIXDORF, INC.,

    Defendant.




                                            COMPLAINT
                                        (Jury Trial Demanded)

             Plaintiff, Team Services, Inc. (“Plaintiff” or “Team Services”), hereby sues Diebold

  Nixdorf, Inc. (“Defendant” or “Diebold”), and states the following:

                                     NATURE OF THE ACTION

             1.     This is an action for damages, arising from Diebold’s failure to pay Team

  Services for bank vault services that it provided to Diebold pursuant to the contract between the

  parties.

                           THE PARTIES, JURISDICTION, AND VENUE

             2.     Team Services is a New Jersey corporation with its principal place of business in

  Sussex, New Jersey.

             3.     Diebold is an Ohio corporation with its principal place of business in North

  Canton, Ohio.




                                                    1
  56507498;1
Case 1:21-cv-20613-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 2 of 5




           4.    This Court has diversity subject matter jurisdiction over this action pursuant to 28

  U.S.C. § 1332 because the Parties are citizens of different States and the amount in controversy

  exceeds the sum of $75,000.00, exclusive of interest and costs.

           5.    This Court has personal jurisdiction over Diebold because Team Services

  performed work for Diebold in this District under the applicable contract. Additionally, Diebold

  is licensed in the State of Florida, and Diebold has established corporate offices and a regional

  headquarters in Miami, Florida.

           6.    Venue is proper in the Southern District of Florida because the causes of action

  arose in, among other places, Miami-Dade County, Florida.

           7.    All conditions precedent to bringing and maintaining this action have been

  satisfied, performed, or waived.

                                     GENERAL ALLEGATIONS

           8.    Diebold dominates the national bank vault services market. It has contracts with

  virtually every large bank in the country.

           9.    Prior to the events giving rise to this case, Team Services was a successful

  services company. Team Services had, at its peak, over 250 technicians and other employees

  performing services for Diebold. It was recognized nationally as a Certified Woman-Owned

  Company. It was also named one of the 5,000 fastest growing companies in the United States on

  three separate occasions.

           10.   Team Services was Diebold’s subcontractor for over 20 years—across more than

  30 states—and provided most of Diebold’s bank vault services on the premises of Diebold’s

  bank customers.




                                                  2
  56507498;1
Case 1:21-cv-20613-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 3 of 5




           11.   In 2010, Team Services and Diebold entered into a Subcontractor Agreement, a

  true an accurate copy of which is attached hereto as “Exhibit A.”

           12.   The Subcontractor Agreement defined the terms of Team Services’ bank vault

  services work and the required amounts that Diebold would pay for such work.

           13.   Bank vault services are labor intensive. Team Services was required to send its

  employees to Diebold clients around the country in order to complete thousands of contract jobs

  at Diebold’s direction. Team Services’ vendors, who supplied tools and materials, and Team

  Services’ direct employees had to be paid in order to complete the jobs successfully.

           14.   Diebold has utilized these services and resources, but it has failed to pay Team

  Services. Diebold’s failure to pay Team Services for its services has resulted in serious financial

  harm to Team Services, while also ruining its reputation in the bank vault services industry.

           15.   In 2015, payments for services that Diebold received from Team Services

  exceeded $10 million—all of Team Services’ revenue. That number fell to $4 million in 2018

  and to $0 by 2019.

           16.   In 2017, Team Services and Diebold also entered into a Non-Disclosure

  Agreement, a true and accurate copy of which is attached hereto as “Exhibit B.”

           17.   The Non-Disclosure Agreement was, among other purposes, designed to protect

  Team Services’ investment in the training of its skilled employees. To that end, it included

  provisions preventing the disclosure or dissemination of Team Services’ technical and non-

  technical information and a non-solicitation provision protecting Team Services’ investment in

  its employees’ training.




                                                  3
  56507498;1
Case 1:21-cv-20613-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 4 of 5




           18.    Diebold terminated its business relationship with Team Services in 2019. At that

  time, Diebold owed Team Services several million dollars for services already performed by

  Team Services under the Subcontractor Agreement.

                                           COUNT I
                          Breach of Contract (Subcontractor Agreement)

           19.    Team Services realleges and incorporates Paragraphs 1 through 18 as if fully set

  forth herein.

           20.    Team Services and Diebold entered into a valid contract pursuant to the

  Subcontractor Agreement.

           21.    Diebold materially breached the Subcontractor Agreement by failing to pay Team

  Services monies owed for services rendered by Team Services under the Agreement.

           22.    As a result of Diebold’s material breach, Team Services has incurred significant

  damages, including loss of millions of dollars.

                                          COUNT II
                         Breach of Contract (Non-Disclosure Agreement)

           23.    Team Services realleges and incorporates Paragraphs 1 through 18 as if fully set

  forth herein.

           24.    Team Services and Diebold entered into a valid contract pursuant to the Non-

  Disclosure Agreement.

           25.    In breach of the Non-Disclosure Agreement’s non-solicitation provision, Diebold

  has solicited, directly hired, and/or facilitated other competitors’ hiring of Team Services’

  employees.

           26.    Diebold’s breach of the non-solicitation provision constitutes a material breach of

  the Non-Disclosure Agreement.



                                                    4
  56507498;1
Case 1:21-cv-20613-XXXX Document 1 Entered on FLSD Docket 02/12/2021 Page 5 of 5




            27.    Team Services has been damaged by Diebold’s material breach, including

  damages resulting from the departure of numerous employees from Team Services and the

  eventual collapse of the Team Services business.

                                        PRAYER FOR RELIEF

            WHEREFORE, Team Services, Inc. respectfully requests that this Court: (i) enter

  judgment in Team Services, Inc.’s favor and against Diebold Nixdorf, Inc.; (ii) grant Team

  Services, Inc. an award for its general and special damages, including all interest, fees, and costs

  permissible by law; and (iii) award any other and further relief as this Court deems just and

  proper.

                                     DEMAND FOR JURY TRIAL

            Team Services demands a trial by jury on all issues so triable.

  Dated: February 12, 2021

                                                  Respectfully submitted,

                                                  AKERMAN LLP

                                                  By: /s/ Gera R. Peoples, Esq.
                                                     Gera R. Peoples, Esq. (FBN 450022)
                                                     gera.peoples@akerman.com
                                                     Lawrence D. Silverman, Esq. (FBN 007160)
                                                     lawrence.silverman@akerman.com
                                                     Akerman LLP
                                                     Three Brickell City Centre
                                                     98 Southeast Seventh Street, Suite 1100
                                                     Miami, FL 33131
                                                     Telephone: (305) 374-5600
                                                     Fax: (305) 374-5095

                                                  Attorneys for Plaintiff Team Services, Inc.




                                                     5
  56507498;1
